Citation Nr: 1200205	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-23 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Whether the character of the appellant's service from January 1968 to November 1970 is a bar to his receipt Department of Veterans Affairs compensation benefits. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant served on active duty from January 1968 to November 1970, and was discharged under other than honorable conditions in lieu of Court-Martial.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 administrative decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).  

A prior (1971) administrative had also found that the appellant's character of discharge was a bar to VA compensation benefits.  The RO has determined that the Veteran was not afforded due process (notice of appellate rights) at the time of the 1971 determination, and addressed the matter de novo.  The Board's review of the record did not find otherwise; hence, de novo consideration is proper.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Under applicable law, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 3.12(d) provides, in part, that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 U.S.C.A. § 3.12(b).

As indicated upon the appellant's Form DD-214, he received an "other than honorable" discharge for the good of the service.  His service personnel records reflect that he accepted that discharge "in lieu of trial by courts-martial under circumstances which could lead to a bad conduct or dishonorable discharge."  

The appellant previously filed two claims for a revision in discharge status with the Department of the Army Board for the Correction of Military Records (ABCMR) for an upgraded discharge.  The initial request was denied in 1999, and in 2005 reconsideration was denied.  The ABCMR decisional report summarizes instances of misconduct during service that included 4 Article 15s for misconduct, being absent without official leave (AWOL), drunk/disorderly in public and assault with fists; and dereliction of duty prior to the incident leading to the appellant's separation from service.  In the incident leading to his separation, witness statements and his service personnel records reveal that the appellant, a private, initiated an altercation with a sergeant which led to a physical fight; then took a nearby coke bottle and hit the sergeant in the face with it; and then intended to break the bottle and cause further harm to the sergeant when the sergeant escaped.

The Board finds that the appellant's discharge was based on willful and persistent misconduct as he had 4 Article 15s in service for offenses including assault consummated by a battery as well as a charge at separation of assault upon a superior with a dangerous weapon to the face.  Thus, VA payments are barred for his period of service absent a finding of insanity at the time of the latter offense.

Per VA regulations, an "insane" person is one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the appellant was insane at the time of the offenses in question leading to an other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  VAOPGCPREC 20-97 (May 22, 1997).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  The opinion further clarified that the phrase "interferes with the peace of society" in the regulation referred to behavior which disrupted the legal order of society.  The term "become antisocial" in the regulation referred to the development of behavior, which was hostile or harmful to others in a manner, which deviated sharply from the social norm, and which was not attributable to a personality disorder.  Also, the reference to "accepted standards of the community to which by birth and education" an individual belonged required consideration of an individual's ethnic and cultural background and level of education.  It was stated that the regulatory reference to "social customs of the community" in which an individual resided required assessment of an individual's conduct with regard to the contemporary values and customs of the community at large.

The opinion also held that behavior which is generally attributable to a personality disorder or a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior. 

The predicate for insane behavior for VA purposes generally is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others. VAOPGCPREC. 20-97. 

The appellant claims that his mental status met the criteria for "insanity" during commission of the offenses that led to his discharge.  He has submitted a statement from his psychiatrist, Dr. RL, who opined "the patient suffered PTSD which lead [sic] to his alcohol usage which lead [sic] to his incident with NCO, which lead [sic] to his Dishonorable Discharge."  He has also provided an October 2007 statement from a clinical and forensic psychologist, Dr. SBC, who opined that the appellant was "overcome with emotions at the time and had less control of himself than usual due to the immediate intoxication."  She also stated that "the argument could be made that he was not in his right mind and reacted without thinking or forethought" and that "[h]e was suffering from a major mental disorder at the time (PTSD) such that he did not recognize that what he was doing was wrong nor could he have controlled himself."  She concluded that "[f]or VA purposes, he should be considered legally insane at the time the incident occurred."

The record also contains the May 2008 opinion from a VA clinical psychologist, Dr. JR, who states that she could not resolve the question of insanity without resort to speculation as it was now 40 years after the time period in question.  She indicated that a forensic psychologist might be able to give such an opinion.  She also noted that the term "insane" was a legal term, not a medical one.

The Board finds that further development of this claim is warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 2008 examination is inadequate because the examiner was not informed of the criteria for insanity that apply in this case.  Further, the 2008 examiner suggested evaluation by a forensic psychologist which was not undertaken.  The duty to assist includes providing additional testing or examinations recommended by a VA examiner.  Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991).  A VA medical opinion as to whether the appellant was insane at the time of the commission of offenses leading to his discharge is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Send the Appellant another notice letter and advise him what evidence is needed to substantiate his claim for eligibility for VA benefits, to specifically include based on a contention that he was insane at the time of the offense that led to his discharge from service.

2. Obtain a VA medical advisory opinion (with examination only if deemed necessary by the consulting psychologist), by a forensic psychologist.  The forensic psychologist should:

a. Identify him or herself as a forensic psychologist;
b. Accept for the purposes of the opinion that behavior which is generally attributable to either a personality disorder or a substance-abuse disorder does not constitute insane behavior, as described below. 
c. Opine whether, at the time of the October 1970 assault which led to the appellant's separation, he at least at likely as not (50 percent probability or greater) exhibited conduct synonymous with psychosis (i.e. gross impairment in reality testing or with the capacity to meet the ordinary demands in life) as demonstrated by either:
i. a more or less prolonged deviation from his normal method of behavior; or
ii. interfered with the peace of society (i. e. disrupted the legal order of society); or
iii. had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  
The consulting forensic psychologist must explain the rationale for all opinions in detail, with citation to factual data in the record, as appropriate.

3. After the above development is completed, readjudicate the appellant's claim.  If the benefit sought remains denied, the appellant and his representative, if any, should be provided an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

